976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robin SNURKOWSKI, Plaintiff-Appellant,v.P. A. TERRANGI, Defendant-Appellee.
No. 92-6748.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 24, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-91-AM)
Robin Snurkowski, Appellant Pro Se.
E.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robin Snurkowski appeals from the district court's order denying his motion for a temporary restraining order and injunctive relief.  To the extent that Snurkowski seeks our review of the denial of the temporary restraining order, his appeal is interlocutory and not appealable.   See Sampson v. Murray, 415 U.S. 61 (1974).  Consequently, that part of the appeal is dismissed.  Regarding Snurkowski's appeal of the denial of injunctive relief our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the denial of injunctive relief on the reasoning of the district court.  Snurkowski v. Terrangi, No. CA-92-91-AM (E.D. Va.  June 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART